EXAMINER'S AMENDMENT
The after final amendment filed March 1, 2021, has been entered.
This Examiner’s Amendment replaces the Examiner’s Amendment mailed March 30, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau, Ph.D. on March 23, 2021, and March 31, 2021.

The application has been amended as follows: 

Claim 10 has been amended as follows:
10.  A stabilization method for urolithin in a urolithin-containing aqueous solution, the method comprising: 
a blending step of blending urolithin with collagen, wherein the total amount of collagen is 0.1 to 100,000 parts by weight with respect to a total amount of 1 part by weight of urolithin.

Claim 12 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Examiner’s Amendment includes incorporating the limitation of claim 12 into claim 10 since the evidence of the Declaration filed March 1, 2021, supports a stabilization method for urolithin when the total amount of collagen by weight with respect to the total amount of urolithin by weight is in the range recited in claim 12, but no evidence was provided for stabilization for urolithin outside that range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                         
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651